EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	i) claim 8 shall start with “A security element” as opposed to “The security element”.

Allowable Subject Matter
Claims 2-5, 7-8, 10-13, 18-26, 32-35, 38-39, 41-45 and 56-58 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants’ amendment puts previously objected claims 7-8, 12, 23, 32, 41, 44 and 56 into independent form, and overcomes the deficiencies under 35 USC 112 set forth within the previously issued Office Action.  Accordingly, the claims are hereby deemed allowable for the reasons set forth within the previously issued Office Action.  The Office also acknowledges the particular structure/configuration definitions provided by Applicants’ filed specification and drawings in interpreting the various claim terminology.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/
Primary Examiner, Art Unit 3638